Citation Nr: 1219846	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-24 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to attorney fees in the representation of the Veteran in receipt of Department of Veterans Affairs disability benefits.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran had active service from May 1952 to May 1956.  The Appellant was the Veteran's representative in matters relating to obtaining disability benefits from the Department of Veterans Affairs.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which determined that VA's decision to not withhold funds for possible payment of attorney fees and to not make a direct pay fee eligibility decision was proper.  

The appeal is REMANDED to the RO.  


REMAND

In his VA Form 9, Appeal to Board of Veterans' Appeals, filed in June 2010 the Appellant indicated that he did not desire a Board hearing.  However, after further evidentiary development, the Appellant filed another VA Form 9 in July 2011, relative to payment of attorney fees, and on this form he indicated that he desired a hearing before a Veterans Law Judge of the Board at the RO.  There is no subsequent correspondence from the Appellant as to withdrawal of his hearing request.  

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a hearing before a Veterans Law Judge at the RO. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Appellant's appeal.  38 C.F.R. § 20.1100(b) (2011).



